DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species.
Species I, Fig. 1-6, 9, is drawn to a plant identification holder having two prongs and a rectangular back plate.
Species II, Fig. 7-8, is drawn to a plant identification holder having two prongs and a tapered back plate.
Species III, Fig. 10-14, 16-21, is drawn to a plant identification holder having at least one prong and no back plate.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species having two prongs and a rectangular back plate, having two prongs and a tapered back plate, and having at least one prong and no back plate. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), such as search queries regarding different plant identification holder configurations.
Although some class/subclass may overlap, the applicable prior art for one species may not be applicable with the other species.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Applicant’s attorney, Bryan Massey, on 07/22/2022 a provisional election was made without traverse to prosecute the invention of Species III, claims 1-15 and 18-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to because:
In para. 0058, line 5, reference characters “102” and “131” are used for the base portion and anchor portion, respectively, in reference to Fig. 7-8; reference  characters “202” and “231” should have been used;
In para. 0070, line 3, reference character “106” is used for the anchors in reference to Fig. 10-12; reference  character “306” should have been used;
In para. 0075, line 4, reference character “300” is used for the identification holder in reference to Fig. 16-18; reference  character “400” should have been used.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in para. 0068, line 9-10, “first top slot 336A and the second top slot 336B define part of a bottom portion of the sign-retention receptacle 330”, examiner believes applicant meant to say “first top slot 336A and the second top slot 336B define part of a top portion of the sign-retention receptacle 330”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “seamless” in claim 12 is used by the claim to mean “consisting of one piece instead of two or more separate parts,” while the accepted meaning is “having no awkward transitions, interruptions, or indications of disparity; or having no seams” [https://www.merriam-webster.com/dictionary/seamless] with “seams” having the definition of “a line, groove, or ridge formed by the abutment of edges; a line left by a cut or wound” [https://www.merriam-webster.com/dictionary/seams]. The term is indefinite because the specification does not clearly redefine the term. Appropriate correction is required. For examination purposes, examiner interprets “seamless” as --consisting of one piece instead of two or more separate parts--.
Claim 13 is indefinite by virtue of its dependency on claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-9, 11-13, 15, 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Holzer (US 2052030 A).
 
    PNG
    media_image1.png
    1290
    692
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    637
    490
    media_image2.png
    Greyscale

Claim 1 (as best understood), Holzer teaches a plant identification holder (ref. 10), comprising:
a base portion (see annotated Fig. 1), comprising a sign-retention receptacle configured to selectively retain a plant identification sign (annotated Fig. 1 shows a sign retention receptacle, which is between tabs 12 and 14, is part of the base portion configured to retain a plant identification sign); and
an anchor portion (see annotated Fig. 1), comprising at least one anchor coupled to and extending from the base portion (the anchor shown in annotated Fig. 1 is coupled to and extending from the base portion).
Claim 2 (as best understood), Holzer teaches wherein: the base portion further comprises at least one top tab (ref. 14) and at least one bottom tab (ref. 12);
the sign-retention receptacle is defined by and between the at least one top tab and the at least one bottom tab (annotated Fig. 1 shows the sign retention receptacle is between tabs 12 and 14);
the at least one top tab defines a top slot (Fig. 2 shows the top tab 14 defines a top slot) and the at least one bottom tab defines a bottom slot (Fig. 2 shows the bottom tab 12 defines a bottom slot); and
the top slot and the bottom slot are configured to retain and secure corresponding portions of the plant identification sign (Fig. 1 and 2 show the top and bottom slots are configured to retain a plant identification sign). 
Claim 3 (as best understood), Holzer teaches wherein: the at least one top tab extends downwardly toward the at least one bottom tab (Fig. 2 shows top tab 14 extends downwardly toward the bottom tab 12); and the at least one bottom tab extends upwardly toward the at least one top tab (Fig. 2 shows bottom tab 12 extends downwardly toward the top tab 14). 
Claim 4 (as best understood), Holzer teaches wherein: the base portion further comprises a prong (see annotated Fig. 1 and 2); and each one of the at least one top tab and the at least one bottom tab extends outwardly away from the prong (annotated Fig. 2 shows the top tab 14 and bottom tab 12 extend outwardly away from the prong). 
Claim 8 (as best understood), Holzer teaches wherein each one of the top slot and the bottom slot extends in a direction parallel to a thickness of the plant identification holder (annotated Fig. 1 and 2 show that the top slot 14 and bottom slot 12 extend in a direction parallel to the thickness of the plant identification holder).
Claim 9 (as best understood), Holzer teaches wherein the sign-retention receptacle comprises first and second open ends, which are opposite each other, and an open front side (see annotated Fig. 1).
Claim 11 (as best understood), Holzer teaches wherein the base portion and the anchor portion are co-planar (annotated Fig. 1 shows the base portion and the anchor portion are co-planar).
Claim 12 (as best understood), Holzer teaches wherein the base portion and the anchor portion form a one-piece monolithic and seamless construction (col. 1, lines 26-33).
Claim 13 (as best understood), Holzer teaches wherein the base portion and the anchor portion are made of a metallic material (col. 1, lines 26-33).
Claim 15 (as best understood), Holzer teaches wherein the sign-retention receptacle is configured to slidably receive and retain the plant identification sign (Fig. 1 and 2 show that Holzer’s sign-retention receptacle is capable of slidably receiving and retaining a plant identification sign).
Claim 18, Holzer teaches a method for identifying at least one plant (Fig. 1 and 2 show a plant identification system that identifies at least one plant), comprising steps of:
matching a plant identification sign with a corresponding plant (Fig. 1 and 2 show a plant identification sign 13 that can have a label identifying a corresponding plant);
inserting the plant identification sign into a sign-retention receptacle of a base portion of a plant identification holder (col. 2, lines 21-29, discloses that the plant identification sign is inserted into a sign-retention receptacle, which is between tabs 12 and 14 of a base portion of plant identification holder 10; see annotated Fig. 1 and 2); and 
inserting at least one anchor of the plant identification holder into soil proximate the corresponding plant (col. 1, lines 1-7, discloses this plant identification system is used in gardens, which means the plant identification holder is inserted into soil, via an anchor, near the corresponding plant, like any conventional plant identifying marker/label; see annotated Fig. 1 for the anchor), wherein the at least one anchor is coupled to and extends from the base portion of the plant identification holder (annotated Fig. 1 shows the anchor is coupled to and extends from the base of the plant identification holder 10).
Claim 19, Holzer teaches a wherein the step of inserting the plant identification sign into the sign-retention receptacle of the plant identification holder comprises sliding the plant identification sign into the sign-retention receptacle (Col. 2, lines 21-29. Note: The Examiner has interpreted the  term “sliding” to mean “to cause to glide or slip” [https://www.merriam-webster.com/dictionary/sliding]).
Claim 20, Holzer teaches a system for identifying at least one plant (Fig. 1 and 2 show a plant identification system), comprising: 
at least one plant identification holder (ref. 10), comprising:
a base portion (see annotated Fig. 1), comprising a sign-retention receptacle configured to receive and secure a plant identification sign such that the plant identification sign is selectively removable from the sign-retention receptacle (Annotated Fig. 1 shows a sign retention receptacle, which is between tabs 12 and 14, is part of the base portion configured to receive and secure a plant identification sign. Col. 2, lines 29-34 states the sign is removable); and
an anchor portion (see annotated Fig. 1), comprising at least one anchor coupled to and extending from the base portion (the anchor shown in annotated Fig. 1 is coupled to and extending from the base portion), wherein the at least one anchor is configured to penetrate and anchor the base portion to ground (Holzer’s anchor is able to penetrate and anchor the base to the ground); and
a plant identification sign (ref. 13), secured within the sign-retention receptacle and identifying a type of the at least one plant (Fig. 1 and show the plant identification sign 13 is secured within the sign-retention receptacle and able to identify at least one plant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer (US 2052030 A) in view of Overdevest et al. (US 6729059 B1).

    PNG
    media_image3.png
    1148
    1016
    media_image3.png
    Greyscale

Claim 5 (as best understood), Holzer teaches wherein:
the prong and the at least one anchor are elongated along a length of the plant identification holder (see annotated Fig. 1);
each one of the at least one top tab and the at least one bottom tab extend outwardly away from the prong in a direction parallel to a width of the plant identification holder (top tab 14 and bottom tab 12 extend outwardly away from the prong in a direction parallel to a width of the holder; see annotated Fig. 2);
the width of the plant identification holder is perpendicular to the length of the plant identification holder (see annotated Fig. 2); 
the width of the plant identification holder is less than the length of the plant identification holder (see annotated Fig. 2);
a thickness of the plant identification holder is perpendicular to the length and the width of the plant identification holder (see annotated Fig. 1 and 2).
Holzer fails to explicitly disclose that the thickness of the plant identification holder is less than the width of the plant identification holder. However, Overdevest teaches a plant identification holder (ref. 12) having a base portion comprising a prong and a tab (see also annotated Fig. 4), an anchor portion comprising an anchor (see annotated Fig. 4), with the tab (ref. 24) extending outwardly away from the prong in a direction parallel to a width of the holder (see annotated Fig. 4), and wherein the thickness of the plant identification holder is less than the width of the plant identification holder (see annotated Fig. 4).
Holzer and Overdevest are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. plant identification holder. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzer’s plant identification holder (ref. 10) to incorporate the teachings of Overdevest to make the width of the plant identification holder greater than the thickness of the plant identification holder (see Overdevest annotated Fig. 4). The motivation would have been because this is more aesthetically pleasing.
Claim 6 (as best understood), Holzer as modified teaches wherein the width of the at least one anchor is greater than the width of the prong of the base portion (see Overdevest annotated Fig. 4).
Claim 7 (as best understood), Holzer teaches wherein: the top slot is defined between the at least one top tab and the prong (annotated Fig. 2 shows the top slot is defined between the top tab 14 and the prong); and the bottom slot is defined between the at least one bottom tab and the prong (annotated Fig. 2 shows the bottom slot is defined between the bottom tab 12 and the prong).  
	Claim 14 (as best understood), Holzer fails to explicitly disclose that the anchor comprises a pointed end portion.  However, Overdevest teaches wherein the anchor comprises a pointed end portion (annotated Fig. 4 shows the anchor comprises a pointed end portion 38).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzer’s plant identification holder (ref. 10) to incorporate the teachings of Overdevest to make the anchor (see Holzer’s anchor in annotated Fig. 1) comprise a pointed end (Overdevest, ref. 38). The motivation would have been because this allows the plant identification holder to be “easily inserted into the soil of a potted plant or the ground” (Overdevest, col. 3, lines 8-12).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holzer (US 2052030 A) in view of Farmer (US 4660310 A).

    PNG
    media_image4.png
    1361
    626
    media_image4.png
    Greyscale

Claim 10 (as best understood), Holzer fails to explicitly disclose that (1) the base portion comprises a U-shaped portion, and two prongs; and (2) that the anchor portion comprises two anchors. 
Farmer teaches a sign holder (ref. 18) having a base portion and an anchor portion wherein: (1) the base portion further comprises a U-shaped portion comprising two spaced- apart prongs (see annotated Fig. 3); (2) the anchor portion further comprises two anchors, spaced apart from and parallel to each other, and extending from corresponding ones of the spaced-apart prongs of the U-shaped portion (see annotated Fig. 3).
Holzer and Farmer are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. sign holder. With regard to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzer’s plant identification holder (ref. 10) to incorporate the teachings of Farmer to make the plant identification holder (Holzer, ref. 10) have a U-shaped portion connecting two prongs (see Farmer annotated Fig. 3); particularly, the U-shaped portion as taught by Farmer will connect two holders as taught by Holzer. The motivation would have been because having two prongs allows for a more stable sign holder.
With regard to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzer’s plant identification holder (ref. 10) to incorporate the teachings of Farmer to make the plant identification holder (Holzer, ref. 10) have two anchors (see Farmer annotated Fig. 3); particularly, the two anchors will just be Holzer’s anchors extending from the two prongs connected by the U-shaped portion as taught by Farmer. The motivation would have been because having two anchors allows for the holder to be more securely anchored into the ground.
Holzer as modified by Farmer (i.e. two of Holzer’s plant identification holder 10 connected by Farmer’s U-shaped portion) teaches wherein the base portion (see Holzer annotated Fig. 1) further comprises two top tabs and two bottom tabs (two of Holzer’s holder 10 connected together will comprise two top tabs 14 and two bottom tabs 12); each one of the two top tabs and each one of the two bottom tabs extends outwardly away from a corresponding one of the spaced-apart prongs (see Holzer annotated Fig. 2); and the sign-retention receptacle is defined by and between the two top tabs and the two bottom tabs (Holzer’s two connected holders 10 will define a sign-retention receptacle defined by the two top and two bottom tabs).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grush (US 20150033605 A1) teaches a sign holder having a base portion comprising of a prong, an anchor portion, a top tab defining a top slot, and a bottom tab defining a bottom slot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631